Citation Nr: 1718494	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome. 

2.  Entitlement to a compensable rating for residuals of a right hernia repair with iliohypogastric or ilioinguinal neuralgia.  

3.  Entitlement to a compensable rating for inguinal hernia. 

4.  Entitlement to a compensable rating for right hernia scar.   

5.  Entitlement to a compensable rating for residuals of a right hernia repair with impairment of the external cutaneous nerve.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 2001 to May 2005, with service in Kuwait and Iraq.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2013, the Board remanded the Veteran's claims for further development.  A SSOC was issued in May 2013, and the case was returned to the Board for further appellate action.  As part of this remand, the Board also dismissed the claim of entitlement to an increased rating for erectile dysfunction, which was withdrawn during the Veteran's hearing.  As such, that issue is no longer on appeal.

In April 2016, the Board remanded the Veteran's claims for further development.  
In June 2016, the RO granted separate evaluations for entitlement to service connection for an inguinal hernia, impairment of external cutaneous nerve, and right hernia repair scar.  A SSOC was issued in June 2016, and the case was returned to the Board for further appellate action. 
 
The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT
 
1. The Veteran's residuals of right hernia repair with iliohypogastric/ilioinguinal neuralgia, most nearly approximates moderate paralysis.   

2. The Veteran has not had recurrence of a right inguinal hernia during the pendency of this appeal.

3. The Veteran's right inguinal hernia surgical scar is stable, non-tender, superficial, less than 39 square centimeters in area, and does not result in any limitation of function. 

4. The Veteran's residuals of right hernia repair, impairment of external cutaneous nerve, most nearly approximate moderate paralysis.  


CONCLUSION OF LAW

1. The criteria for a compensable rating for residuals of right hernia repair with iliohypogastric/ilioinguinal neuralgia have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338-8630 (2016).

2. The criteria for a compensable rating for a right inguinal hernia have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016).
3.  The criteria for a compensable rating, for external cutaneous nerve impairment, have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8529.

4. The criteria for a compensable rating for scar, status post right inguinal hernia surgeries have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  This obligation was met by means of February 2009 correspondence.  

VA also has made reasonable efforts to obtain adequately identified records.  The information and evidence associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service treatment records, and the Veteran's statements.  The Board has also obtained VA treatment records and VA examination reports and opinions from May 2009, January 2013, and May  2016, which together provide sufficient information for a comprehensive adjudication.  

During the June 2011 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with the regulatory duties of one conducting a hearing, nor have they identified any prejudice in the conduct of the hearing.  38 C.F.R. § 3.103.  

The Board's January 2013 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to his hernia residuals, which was accomplished.  The remand also sought any additional relevant private and VA treatment records.  The Veteran has not identified any additional private records of treatment to seek.  Outstanding VA treatment records were obtained.  

The Board's April 2016 remand directed that the Veteran be afforded a VA examination to determine the current level of disability due to his hernia residuals, which was accomplished.  The remand also directed that any outstanding treatment records be obtained.  Outstanding VA treatment records were obtained.  

Accordingly, the requirements of the January 2013, and April 2016, remands were  were accomplished and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

B. Facts 

At the Board hearing, the Veteran stated that with regard to residuals of the hernia repair, he experienced pain following ejaculation.  He reported pain, numbness and tingling from his hip crease down his right thigh.  He reported constant pain, that when he stands can get better.    

In May 2009, the Veteran complained of pain in the right groin that radiated into the anterior right thigh.  He described the pain as deep in the abdomen.  His abdomen was soft, non-distended, and bowel sounds were normactive.  There was an umbilical scar measuring 2.5 x. 0.2cm.  He described pain around the umbilicus and in the right groin extending into the right anterior thigh.   Palpation did not increase the pain.  He was diagnosed with residuals of laparoscopic right inguinal hernia repair, damage to iliohypogastric or ilioinguinal nerves, causing chronic pain.  Reflexes were normal, there was no muscle atrophy, abnormal movements or abnormal muscle tone.  Joint function was not affected by the nerve disorder, and his gait and balance was normal.  The effects of the problem on his usual daily activities ranged from none to mild, and he had increased absenteeism from work as a result of his nerve disorder. 

In January 2013, the Veteran was afforded a VA examination.  On examination, there was no hernia detected.  There was no indication for a supporting belt.  He had a scar that was no greater than 39 square centimeters.  He described a numb/tingling sensation in his right medial thigh.  A March 2007 CT scan was referenced, that noted a prior right inguinal hernia repair that was normal.  His hernia condition does not impact his ability to work.  

In May 2013, the Veteran was afforded a VA examination.  The Veteran reported tingling and numbness at his right inner thigh, and pulling pain of his right testicle.   He also said he has pulling sensation in his abdomen from hernia/mesh.  He reported tingling and numbness occurring when he sits or stands in a certain position for a long period of time, and having to reposition.  He takes no pain medication for this.  He reported intermittent, severe pain of his right lower extremity, and severe paresthesias and or dysesthesias, and numbness of this right lower extremity.  His muscle strength testing was normal.  There was no muscle atrophy, and his reflexes were normal.  Sensory examination revealed decreased sensation of the right upper thigh, and right thigh/knee.  He walked with a cane, as a result of his back pain.  The examiner noted the Veteran denied feeling the prick at his right inguinal area and inner thigh, however, he pulled back when pricked.  He reported that when his thigh hurts, he has to stop and get relief, to include stopping and trying to stretch or bend.  

In May 2016, the Veteran was afforded a VA examination.  The Veteran had had no hernia recurrence since the in-service hernia in December 2003.  On examination there was no hernia detected, or any indication for a supporting belt.  He had an obese abdomen, with no tenderness to palpation in the peri-umbilical or inguinal region.  There was no right or left inguinal hernia.  The Veteran had a scar related to the hernia that measured 2.8 centimeters in length, and 0.2 centimeters in width.  The scar was well-healed, non-tender, inferior umbilical region.  It was not unstable, and there was no loss of covering of the skin over the scar.  The condition had no impact on the Veteran's ability to work.  
The Veteran also had a peripheral nerves examination.  He was diagnosed with mild neuralgia of the ilioinguinal, iliohypogastric, and femoral branch of the genitofemoral nerve.  He does not have constant pain of either lower extremity.  The Veteran reported right lower extremity severe, intermittent, usually dull pain.  He reported right lower extremity severe paresthesias and/or dysesthesias and severe numbness.  His muscle strength was normal, and he had no atrophy.  Reflex examination revealed the right knee had hypoactive reflexes of +1.  Sensory examination was normal for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  There was no evidence of trophic changes.  His gait was normal.  The ilio-inguinal nerve was affected, with mild incomplete paralysis.  The Veteran does not use any assistive devices.  His peripheral nerve condition had no impact on his ability to work.  The Veteran was in no acute distress.  He did not appear to have any discomfort with walking, sitting, standing or during physical examination.  He did frequently slouch reportedly to prevent aggravation of symptoms.  Normal sensory testing with monofilament in the inguinal and scrotal region.  

The examiner concluded the Veteran has prolonged documented symptoms of neuropathy.  The Veteran did not have any sensory or strength deficits on examination.  At best, his post-operative discomfort would be characterized as a mild neuralgia of the ilioinguinal, iliohypogastric and femoral branch of the genitofemoral nerve based on the location.  The examiner linked the neuralgia to his inguinal hernia repair in service.  

1. Residuals of Right Hernia Repair with Iliohypogastric/ilioinguinal neuralgia

The Veterans residuals of right hernia repair with iliohypogastric ilioinguinal neuralgia is rated under 7338-8630.   Under Diagnostic Code 8630 for neuritis of the ilioinguinal nerve, a non-compensable rating is warranted for mild or moderate paralysis of the ilioinguinal nerve and a maximum 10 percent rating is warranted for severe to complete paralysis of the ilioinguinal nerve. See 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Code 8630.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6 (2016). Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

As stated above, in May 2009 the Veteran was noted as having damage to the iliohypogastric or ilioinguinal nerves, causing chronic pain, with the effects of the problem described as mild.  At the May 2013 examination, the Veteran reported a numbness and tingling sensation in his right thigh.  He reported severe dysesthesias, however on pinprick testing he reacted to the pinprick.  In May 2016 the Veteran reported severe dysesthesias and paresthesias.  On examination, the examiner noted the Veteran had a normal gait, and reflexes.  There was normal sensory testing with monofilament in the inguinal and scrotal region.  The examiner concluded the Veteran had no sensory deficits on examination.  

The Veteran's report of occasional right inguinal pain does not rise to the level of a compensable rating under Diagnostic Code 8630.  Though the Veteran reported constant pain that gets better with standing at the hearing, at the more recent 2013 and 2016 examinations, he reported intermittent pain.  Based upon the above referenced evidence, of mild paralysis, and even giving the Veteran the benefit of the doubt, and evaluating the condition as having moderate paralysis, a compensable rating is still not warranted.  Only severe to complete paralysis of the ilio-inguinal nerve warrants a compensable rating.  There is no evidence of loss of reflexes, muscle atrophy, or constant pain, at times excruciating.  In sum, the Veteran's symptoms are wholly sensory, and the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  Consequently the Veteran is not entitled to a compensable rating for residuals of a right inguinal hernia under Diagnostic Code 8630.

2. Inguinal Hernia 

The Veteran's inguinal hernia has been rated under Code 7338 (for hernia, inguinal), which sets forth the following criteria. A noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted for postoperative and recurrent inguinal hernia, readily reducible and well supported by truss or belt. A 30 percent rating is warranted for small postoperative and recurrent, or unoperated and irremediable, inguinal hernia, not well supported by truss or not readily reducible. A 60 percent rating is warranted for large, postoperative, recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable. An accompanying Note provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable; this means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree. 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Code 7338 (2016).

None of the evidence of record has indicated that the Veteran's hernia has been recurrent post-surgery and the Veteran has not alleged any recurrence.  At the May 2009, May 2013, and May 2016 examinations, there was no evidence of a hernia.  The evidence also does not show that he has worn a truss or belt for an inguinal hernia during the period on appeal.  Therefore, a compensable rating is not warranted.

3. Right Hernia Repair, Scar 

As noted above, the Veteran's scar is currently rated as noncompensable under Code 7805, which provides that other scars (including linear scars), not otherwise rated under Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Codes 7800-7804. 38 C.F.R. § 4.118, Code 7805. This includes, where applicable, diagnostic codes pertaining to limitation of function. Id.  

The Board notes, the May 2009, January 2013, and May 2016 VA examinations reveal no indication that the Veteran's scar results in limitation of motion or loss of function as to routine daily activities or employment. As the evidence throughout the appeal period does not show any disabling effects due to the scar itself, compensable ratings are not warranted under Code 7805. 
The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's scar, but finds that no higher rating is assignable under any other diagnostic code. To that end, Code 7800 contemplates scars of the head, face, or neck. 38 C.F.R. § 4.118, Code 7800. As the Veteran's scar is located in the inferior umbilical region, a compensable rating is not warranted under Code 7800. 

Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation. Id., Code 7801. A deep scar is one associated with underlying soft tissue damage. Id. As documented in the 
the May 2009, January 2013, and May 2016 reports, there is no evidence that the Veteran's scar covers an area of at least 6 square inches, or that it is deep or nonlinear. Hence, Code 7801 is inapplicable. 

Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation. Id., Code 7802. A superficial scar is one not associated with underlying soft tissue damage. Id. In this case, the Veteran's scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Code 7802. 

Code 7804 contemplates scars that are unstable or painful. Id., Code 7804. A 10 percent disability rating is assigned for one or two scars that are unstable or painful. Id. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1. If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars. Id., Note 2. In this regard, objective examination revealed that the scar was neither painful nor unstable. 

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for residual of the inguinal hernia repair scar.

In this case, the Veteran has not been shown to have a right inguinal hernia scar that is deep, that covers an area of 39 square centimeters or more, that is painful, that is unstable, or that has any other disabling effects.  Instead, the Veteran's scar located in the inferior umbilical region, has been evaluated as well healed, non tender, and under 144 square inches.  Consequently, the Veteran has not met the criteria for a compensable rating under any applicable diagnostic code at any time during the period of time covered by the claim and a compensable rating for a scar residual of right inguinal hernia surgery is not warranted. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

4. Residuals of Right Hernia Repair, Impairment of External Cutaneous Nerve

The Veteran's deficit of the external cutaneous nerve is currently rated as noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8529, for paralysis of the external cutaneous nerve of the thigh. See 38 C.F.R. § 4.124a, Diagnostic Code 8529. A noncompensable rating is warranted for mild or moderate paralysis of the nerve. Id. An increased rating of 10 percent, the highest rating available, and is warranted when there is severe to complete paralysis of the nerve. Id. 

As stated above, in May 2009 the Veteran was noted as complaining of right groin pain that radiated into the anterior thigh.  At the May 2013 examination, the Veteran reported a numbness and tingling sensation in his right thigh. He reported severe dysesthesias, however on pinprick testing he reacted to the pinprick.  Sensory examination revealed decreased sensation of the right upper thigh.  His muscle strength testing was normal as were his reflexes.  In May 2016 the Veteran reported severe dysesthesias and paresthesias.  On examination, the examiner noted the Veteran had a normal gait, strength, and reflexes.  Sensory examination was normal for the upper thigh. 

The Veteran's report of occasional right thigh pain does not entitle the Veteran to a compensable rating under Diagnostic Code 8529.  Though the Veteran reported constant pain that gets better with standing at the hearing, at the more recent 2013 and 2016 examinations, he reported intermittent pain.  Based upon the above referenced evidence, of mild paralysis, and even giving the Veteran the benefit of the doubt, and evaluating the condition as having moderate paralysis, a compensable rating is still not warranted.  Only severe to complete paralysis of the external cutaneous nerve warrants a compensable rating.  There is no evidence of loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating.  The Veteran has not described his pain as constant.  Consequently the Veteran is not entitled to a compensable rating for impairment of the external cutaneous nerve under Diagnostic Code 8529.

ORDER

Entitlement to a compensable rating for residuals of a right hernia repair with iliohypogastric or ilioinguinal neuralgia is denied.  

Entitlement to a compensable rating for inguinal hernia is denied. 

Entitlement to a compensable rating for right hernia scar is denied.   

Entitlement to a compensable rating for residuals of a right hernia repair with impairment of external cutaneous nerve is denied.  


REMAND

The Veteran last had an examination with regard to his right knee in June 2016. 

The Board observes that a new precedential opinion that directly impacts the issue  of entitlement to an increased evaluation for right knee patellofemoral syndrome,  was issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  The June 2016 examination does not show compliance with Correia.  

Accordingly, the Veteran must be afforded a new VA examination to correct all of the deficiencies noted above.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the service connected right knee condition.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the right knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

2.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


